MILLS, Judge.
In this workers’ compensation appeal, Hillson seeks review of the deputy commissioner’s denial of his claim for permanent partial disability (PPD) benefits. We affirm.
While in the course of his employment on 8 March 1978, Hillson was injured in an automobile accident. There was testimony that Hillson suffered from a significant airway occlusion of his right nostril caused by a deviated septum which came about as a result of the accident.
Although Dr. Lusskin gave Hillson a permanent disability rating of 20% to the body as a whole, the record shows that this rating was not based on the injury to Hillson’s nose.
In denying Hillson’s claim for PPD benefits, the deputy commissioner relied on the testimony of a Dr. McAllister, who testified that Hillson had reached MMI on 22 May 1978 with no permanent residual disability.
Hillson’s only argument on appeal is that the injury to his nose is compensable under the provisions of Section 440.15(3)(u), Florida Statutes (1977).
Although the deputy commissioner’s reliance on the testimony of Dr. McAllister is misplaced because the doctor admitted on cross-examination that he never examined Hillson’s nose, we decline to find this injury compensable because Hillson failed to present any evidence on the percentage of disability to his body as a whole resulting from his deviated septum. Dr. Lusskin’s 20% impairment rating was based on other injuries.
The denial of PPD benefits was, therefore, correct.
Affirmed.
BOOTH and SHIVERS, JJ., concur.